450 F.2d 350
UNITED STATES of America, Plaintiff-Appellee,v.Dorsey Doyle BENNETT, Defendant-Appellant.
No. 71-1720 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 11, 1971.Rehearing Denied Dec. 15, 1971.

Hugh M. Davenport, Jacksonville, Fla., for defendant-appellant.
John L. Briggs, U. S. Atty., Robert S. Yerkes, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed: See Local Rule 21.1


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 430 F.2d 966